Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 18, 2016

The Court of Appeals hereby passes the following order:

A16D0312. BATASKI BAILEY v. WELLS FARGO BANK, N. A.

      From the limited application material supplied, it appears that Wells Fargo
obtained an arbitration award against Bataski Bailey in the amount of $17,808.43.
Wells Fargo petitioned the superior court to confirm the award. The trial court
granted the petition, and Bailey filed a notice of appeal from this ruling. The trial
court thus entered an order requiring Bailey to post a supersedeas bond.
      Bailey challenged the trial court’s order requiring him to post the supersedeas
bond, and he sought to proceed in forma pauperis. On February 25, 2016, the trial
court struck Bailey’s pauper’s affidavit and dismissed his appeal based upon his
failure to pay costs. Bailey seeks discretionary review of this ruling.
      A trial court’s order dismissing a properly filed direct appeal is itself subject
to a direct appeal. See Sotter v. Stephens, 291 Ga. 79, 81 (727 SE2d 484) (2012),
citing American Medical Security Group v. Parker, 284 Ga. 102, 103 (2) (663 SE2d
697) (2008). We will grant an otherwise timely discretionary application if the lower
court’s order is subject to direct appeal. See OCGA § 5-6-35 (j). Accordingly, this
application is hereby GRANTED. Bailey shall have ten days from the date of this
order to file a notice of appeal with the trial court. If, however, he has already filed
a notice of appeal from the order at issue, he need not file a second notice. The clerk
of the trial court is DIRECTED to include a copy of this order in the record
transmitted to the Court of Appeals.
Court of Appeals of the State of Georgia
                                     04/18/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.